United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2819
                     ___________________________

                              Robert Devine

                                  Plaintiff - Appellant

                                     v.

               Warden Jeffie Walker; Sergeant Allen Sanders

                                 Defendants - Appellees

Officer Cornell; Officer Hennesey; Lieutenant Barnes; John Doe, Officers 1-3
                             Miller County Jail

                                      Defendants

                                Nurse King

                                  Defendant - Appellee

                             Miller County Jail

                                          Defendant

                           Sheriff Jackie Runion

                                 Defendant - Appellee
                              ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________
                           Submitted: September 22, 2020
                               Filed: December 31, 2020
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

STRAS, Circuit Judge.

       This case requires us to determine whether we have appellate jurisdiction to
review a magistrate judge’s stay order. Despite objecting to the magistrate judge’s
decision to halt his civil-rights action, see 42 U.S.C. § 1983, Robert Devine never
had his objections considered by a district court. In the absence of a “decision[] of
[a] district court[],” 28 U.S.C. § 1291, we dismiss the appeal for lack of jurisdiction.

                                           I.

       Devine filed a lawsuit against various officials of an Arkansas jail, where he
had been held as a pretrial detainee. After he was transferred to a facility in Texas,
some of the defendants moved to stay the case because of “the difficulty of
scheduling [Devine’s] out-of-state deposition in the [Texas prison] and associated
travel and lodging expenses.” Even though the case had already entered discovery,
a magistrate judge granted the stay. See 28 U.S.C. § 636(b)(1)(A) (allowing district
courts to “designate a magistrate judge to hear and determine any pretrial matter
pending before the court”).

       Unhappy with the decision, Devine filed two documents with the district
court. The first, “Plaintiff’s Objection To defendants[’] Motion To Stay[] . . . ,” was
a response to the stay motion. The second, filed the next day, was different.
Captioned as a “Motion . . . For Relief from Magistrate Order,” it set its sights on
the stay order itself and in substance asked the district court to consider his
objections filed the day before.



                                          -2-
       Despite receiving both documents, the district court never acted on them.
Instead, it referred one back to the magistrate judge, who then denied relief. Other
than a brief stop to consider and grant Devine’s motion for in-forma-pauperis status
on appeal, the district court has not touched the case since.

                                          II.

       It is hardly unusual for a district court to refer a nondispositive “pretrial
matter” to “a magistrate judge to hear and determine.” 28 U.S.C. § 636(b)(1)(A).
What is unusual is that, apparently due to some confusion over the nature of Devine’s
pro-se filings, the district court never “consider[ed]” the “timely objections” he
raised to the magistrate judge’s stay order. Fed. R. Civ. P. 72(a).

       The Federal Rules of Civil Procedure make this step mandatory. Once
objections are filed, “[t]he district judge in the case must consider [them] and modify
or set aside any part of the order that is clearly erroneous or is contrary to law.” Id.
(emphasis added). As long as Devine filed objections, in other words, the district
court had no choice but to consider them.

       Together, the two documents laid out Devine’s objections and made clear that
he wanted the district court to deal with them. The first document, though aimed at
the stay motion, explained why he believed a stay would be problematic. Then, by
referencing the 14-day period for filing objections to the magistrate judge’s order
and “pray[ing] that the [c]ourt would grant” them, the second document directed the
district court’s attention to the objections he had just filed. Although two-part
objections are uncommon, construing his pro-se filings liberally, as we must, we
conclude that he did enough to put them before the district court. See Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (per curiam) (recognizing that “[a] document filed
pro se is to be liberally construed” (internal quotation marks omitted)); see also
Castro v. United States, 540 U.S. 375, 381 (2003) (observing that courts may “ignore
the legal label that a pro se litigant attaches to a motion and recharacterize [it]” so
as “to avoid inappropriately stringent application of formal labeling requirements”).


                                          -3-
       It may not be obvious why this mix-up between a magistrate judge and a
district court has anything to do with our jurisdiction. The reason is that, absent
certain exceptions, our review is limited in these types of cases to “decisions of the
district courts,” 28 U.S.C. § 1291; see United States v. Haley, 541 F.2d 678, 678 (8th
Cir. 1974), and “we do not have jurisdiction to hear a direct appeal of a magistrate
judge’s order on a nondispositive pretrial matter,”1 Daley v. Marriott Int’l, Inc., 415
F.3d 889, 893 n.9 (8th Cir. 2005). So, for example, we have already held that we
lack jurisdiction when a party fails to object to a magistrate judge’s pretrial order
and tries to appeal anyway. See, e.g., McDonald v. City of Saint Paul, 679 F.3d 698,
709 (8th Cir. 2012); Haley, 541 F.2d at 678; Daley, 415 F.3d at 893 n.9. It is true
that this case may have “leapfrog[ged]” the district court for an altogether different
reason: administrative oversight, not a failure to object. Daley, 415 F.3d at 893 n.9
(quotation marks omitted). But the fact still remains that, without a “decision[] of
[a] district court[],” 28 U.S.C. § 1291, we lack jurisdiction to proceed any further.2
See Haley, 541 F.2d at 678.




      1
        Even if the stay motion were really “a motion for injunctive relief” rather
than a nondispositive “pretrial matter,” 28 U.S.C. § 636(b)(1)(A); see Swanson v.
DeSantis, 606 F.3d 829, 832 (6th Cir. 2010), it would make no difference on these
facts. We would still lack a “decision[] of [a] district court[]” to review. 28 U.S.C.
§ 1291; see also id. § 1292(a)(1) (authorizing appellate jurisdiction over
“[i]nterlocutory orders of the district courts of the United States” that “grant[] . . .
injunctions” (emphasis added)).
      2
        In light of this conclusion, it is unnecessary for us to decide whether the stay
order is an appealable final judgment. See 28 U.S.C. § 1291 (authorizing jurisdiction
over “final decisions of the district courts” (emphasis added)); see also Peterson v.
Nadler, 452 F.2d 754, 755–56 (8th Cir. 1971) (per curiam), abrogated in part on
other grounds by Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490
U.S. 296 (1989).


                                          -4-
                            III.

We accordingly dismiss Devine’s appeal.
               ______________________________




                            -5-